DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.  Applicant’s 11/1/21 2nd Preliminary amendment, in response to the 10/26/21 interview of record, is entered.  To date, applicant has cumulatively cancelled claims 3 and 21.  In view of the 2nd Preliminary amendment, pending amended claims 1, 2 and 4-20 are allowed over the prior art of record. 

3.  The following is an examiner’s statement of reasons for allowance over the prior art: 
	The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1 (where independent claims 9 and 16 include substantially the features of claim 1): 
 “receiving, with at least one processor of a payment gateway, acquirer system, or transaction processing system remote from the merchant system, from a first mobile device associated with a first user account, a first transaction request message comprising the transaction value and a split payment identifier, the first transaction request message generated by the first mobile device in response to the first mobile device scanning the machine-readable indicia; 
initiating, with the at least one processor of the payment gateway, acquirer system, or transaction processing system remote from the merchant system, a 
receiving, with the at least one processor of the payment gateway, acquirer system, or transaction processing system remote from the merchant system, from at least one other mobile device associated with at least one other user account, at least one additional transaction request message prior to expiration of the time interval, the at least one additional transaction request message generated by the at least one other mobile device in response to the at least one other mobile device scanning the machine-readable indicia; 
partitioning, with the at least one processor of the payment gateway, acquirer system, or transaction processing system remote from the merchant system, the transaction value between each of the first user account and the at least one other user account based at least partially on the first transaction request message; and 
generating, with the at least one processor of the payment gateway, acquirer system, or transaction processing system remote from the merchant system, a separate authorization request message for each of the first user account and the at least one other user account, each authorization request message comprising a partial transaction value representing a portion of the transaction value.” 

4.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but does  
Fuerstenberg et al. (Visa Int’l) (WO 2013/010070 A2) discloses the use of split payments for merchant transactions, aggregating transaction data for various time periods, transaction authorization, identifiers for transactions and financial accounts, and aggregating payment transactions; 
Bhattacharjee et al. (US Patent Publication 2018/0108000 A1) discloses the use of consideration of financial transactions made within a time period, transaction authorization, and merchant identifiers associated with the transactions; and 
Williams et al. (US Patent Publication 7,346,577 B1) discloses the user of a transaction time period, merchant identifiers and transaction authorization.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696